Citation Nr: 1623044	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a throat disorder to include as due to radiation exposure.

2.  Entitlement to service connection for a stomach disorder to include as due to radiation exposure.

3.  Entitlement to service connection for a prostate disorder to include as due to radiation exposure.

4.  Entitlement to service connection for erectile dysfunction to include as due to radiation exposure.

5.  Entitlement to service connection for a penile disorder to include as due to radiation exposure.

6.  Entitlement to service connection for a skin disorder to include as due to radiation exposure.  

7.  Entitlement to service connection for residuals of burns on both hands to include no fingerprints.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for surgery performed on vocal cords resulting in left vocal cord paralysis and lost voice.

9.  Whether the reduction in the disability rating for service-connected bilateral hearing loss from 50 percent to 20 percent, effective November 1, 2014 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to November 1946.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2011, August 2013, and August 2014 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge in March 2015 and in April 2016.  Transcripts of the hearings are of record.

In May 2015, the Board remanded the service connection claims listed in the Introduction to the RO for further development.  These issues have been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a throat disorder, stomach disorder, prostate disorder, erectile dysfunction, a penile disorder, burns to both hands, and a skin disorder and entitlement to compensation under 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A July 2014 rating decision reduced the disability rating for the Veteran's service-connected bilateral hearing loss from 50 percent to 20 percent, effective from November 1, 2014.
	
2.  At the time of the July 2014 rating decision, the 50 percent disability rating for the Veteran's service-connected bilateral hearing loss had not been in effect for more than five years.

3.  The VA examination upon which the reduction was founded was not full and complete, and thus provided an inadequate basis for a reduction.  




CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected bilateral hearing loss from 50 percent to 20 percent was not proper, and the 50 percent disability rating is restored from November 1, 2014.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board's decision to restore the 50 percent rating for service-connected bilateral hearing loss, effective November 1, 2014, is a full grant of the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteira and Analysis

The Veteran contends that his disability rating should not have been reduced.  He asserts that the decision to reduce his awarded percentage for bilateral hearing loss was based on an inadequate examination.  

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated, and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously-established level pending a final determination.  38 C.F.R. § 3.105(i)(1).

The Board observes that the RO complied with the procedures set forth in 38 C.F.R. § 3.105(e) and notified the Veteran of the proposed rating reduction, as well as his rights in challenging this proposed reduction, in a January 2014 rating decision and in a letter dated in February 2014.  The Veteran was also informed of the reasons for the proposed reduction.  The reduction was then assigned in a July 2014 rating decision, effective November 1, 2014.  Thus, the notice requirements for a reduction of a disability rating have been met.  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2015).  Rating agencies will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 50 percent disability rating for bilateral hearing loss was in effect since March 15, 2012, approximately two and a half years before the reduction took effect on November 1, 2010.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from the effective date of the actual reduction).  Thus, the various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, does not apply in this case.

VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Similarly, 38 C.F.R. § 4.2 establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present." These provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability.   See Schafrath, 1 Vet. App. at 594.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.   

Pursuant to these provisions, the RO and Board are required in any rating-reduction case to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. See Schafrath, 1 Vet. App. at 594 ("these requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.").  Finally, 38 C.F.R. § 4.10 establishes that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment" and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."   Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 421(1995).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Id.  

Prior to the reduction, a VA examination was performed in January 2014.  Based on the findings at this examination, the RO determined that some improvement had occurred in the Veteran's bilateral hearing loss.  The Board observes that in this case the reduction of the Veteran's disability ratings was based on one examination.  

During the January 2014 VA examination, the Veteran reported very poor speech understanding causing difficulty communication and inhibiting his ability enjoy conversations, movies, or television.  The VA examination report shows the Veteran had 68 percent speech recognition in his right ear.  The Veteran exhibited puretone thresholds in the right ear of 40 dB at 1000 Hz, 45 dB at 2000 Hz, 45 dB at 3000 Hz and 100 dB at 4000 Hz.  The average decibel loss for the right ear was 58 dB.  The VA examination shows the Veteran had 64 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 40 dB at 1000 Hz, 45 dB at 2000 Hz, 60 dB at 3000 Hz and 90 dB at 4000 Hz.  The average decibel loss for the left ear was 59 dB.  The Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in the right ear is assigned to Level V and his hearing acuity in the right ear is assigned to Level VI.  Diagnostic Code 6100, Table VII provides a 20 percent disability rating for the hearing impairment demonstrated by the Veteran at the January 2014 VA examination.

The Veteran testified at a Decision Review Officer (DRO) hearing in June 2014.  He reported that his hearing has not become better in the past year and he did not have any treatment for his hearing loss.  It is easier for him to hear someone in a quiet room facing the person as he can lip read.  The Veteran's wife testified that the Veteran cannot hear what she is saying if she tries to talk to him from another room.  He can hear her talking, but he cannot ascertain what she is saying.  The Veteran testified that he felt the hearing examination in January 2014 was not accurate.  The Board also observes that the transcript indicates that the Veteran demonstrated difficulty hearing during the hearing.  

The evidence shows that the RO scheduled the Veteran for another VA examination in July 2014 with a request that the January 2014 VA examiner does not conduct the examination.   The Veteran failed to appear at the scheduled examination.  The Veteran informed the RO in September 2014 that he did not receive notice of the examination that he missed, and he requested that the RO reschedule his examination.  

In determining that a reduction was warranted, the RO solely relied on the evidence obtained in the January 2014 VA examination.  In this case, the Board finds that the examination is inadequate.  The examination report clearly documents that the he did not have a copy of the Veteran's claims file.  In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the United States Court of Appeals for Veterans Claims restored a rating and remanded the case, in part, because the VA medical examiner did not review the claims folder prior to the examination.  The Court noted that the failure to review the record rendered the examination inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.  The examiner did not discuss the results of the May 2012 VA examination  The examiner also did not address the significant improvement in the hearing impairment demonstrated in the January 2014 VA examination as compared to the May 2012 VA audiological examination.  

Furthermore, the post-reduction evidence shows that any improvement in hearing acuity to a 20 percent disability rating as reflected in the January 2014 examination was temporary.  The Veteran also submitted a private audiological evaluation dated in October 2014.  The private audiological report documented the audiogram results and the Maryland CNC speech recognition threshold for each ear.  The private medical report shows the Veteran had 64 percent speech recognition in his right ear.  The Veteran exhibited puretone thresholds in the right ear of 35 dB at 1000 Hz, 35 dB at 2000 Hz, 45 dB at 3000 Hz and 80 dB at 4000 Hz.  The average decibel loss for the right ear was 50 dB.  The VA examination shows the Veteran had 52 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 40 dB at 1000 Hz, 50 dB at 2000 Hz, 75 dB at 3000 Hz and 95 dB at 4000 Hz.  The average decibel loss for the left ear was 65 dB.  The Veteran did not meet the exceptional requirements for hearing impairment under 38 C.F.R. § 4.86.  There was no indication that the speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in the right ear is assigned to Level VI and his hearing acuity in the right ear is assigned to Level VII.  Diagnostic Code 6100, Table VII provides a 30 percent disability rating for the hearing impairment demonstrated by the private audiological report.

The Court has also held that the Board must determine whether improvement shown by the VA audiological examination results also reflected an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421; see also Murphy v. Shinseki, 26 Vet. App. 510, 516 (2014).  In this case, the evidence does not reflect improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The VA examination dated in May 2012 that was used to grant a 50 percent disability rating shows that the Veteran reported that the overall functional impairment from his hearing loss was difficulty understanding speech in noise and quiet.  This is supported by the Veteran demonstrating difficulty hearing during the June 2014 DRO hearing, as well as a report of contact form dated in August 2014 that documents that a Veteran Service Representative had to talk to the Veteran's wife on the phone, because the Veteran could not hear her well.  

Based on the foregoing, the Board finds that the requirements for reduction of the disability rating from 50 percent to 20 percent have not been met.  Accordingly the reduction from 50 percent to 20 percent for the Veteran's service-connected bilateral hearing loss was not proper.  The 50 percent disability rating for bilateral hearing loss is to be restored, effective November 1, 2014.


ORDER

The reduction in the disability rating for service-connected bilateral hearing loss from 50 percent to 20 percent, effective November 1, 2014 being improper, the 50 percent disability evaluation is restored, effective November 1, 2014.


REMAND

With respect to the service connection claims listed in the Introduction section above, the Board remanded the claims for further development.  After the RO conducted some of the requested actions in the Remand directive, the issues were returned to the Board for review.  However, it appears that the RO has not readjudicated the claims via a supplemental statement of the case, as the electronic claims file does not contain a supplemental statement of the case after the most recent development of the service connection claims.  See 38 C.F.R. § 1931, 19.38 (2015).  Thus, a remand is necessary for the RO to complete all requested actions in the May 2015 Board remand to include conducting any development necessary to determine whether the Veteran was exposed to radiation during service and thereafter to readjudicate the service connection claims on appeal and provide a supplemental statement of the case if any benefit sought on appeal remains denied.  

With respect to the Veteran's claim for compensation under 38 U.S.C.A. § 1151, the Veteran contends that he is entitled to compensation for left vocal cord paralysis and lost voice under 38 U.S.C.A. § 1151 due VA negligently performing cricopharyngeal myotomy with diverticulopexy surgery on January 6, 2011 at the Muskogee VA Medical Center (VAMC).  The evidence shows that the Veteran underwent cricopharyngeal myotomy with diverticulopexy surgery on January 6, 2011.  A surgery note dated at the end of January 2011 documents that the Veteran's voice was still a little hoarse and gravely, and persistent hoarseness should resolve within 8 months.  The wound was healing nicely.  Private treatment records show that the Veteran received treatment for hoarseness and that he provided the history that his hoarseness began after having cricopharyngeal myotomy with diverticulopexy in 2011.  His hoarseness has been treated with laryngoscopy with injection of left vocal cords.  A VA examination conducted in December 2015 indicates that the Veteran has a current diagnosis of left vocal cord paralysis (originally diagnosed in 2013) that is related to laryngeal issues and gastroesophageal reflux disease.  The December 2015 VA examination also shows that a laryngeal endoscopy conducted in 2015 revealed laryngeal paralysis.  In light of the foregoing, the Board finds that a further VA examination and opinion with respect to this issue is necessary in order to adequately adjudicate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his entitlement to compensation under 38 USCA § 1151 for surgery performed on vocal cords resulting in paralyzing left vocal cord and lost voice.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

2. After completing the foregoing and associating any outstanding evidence with the claims file, obtain a VA medical opinion by an appropriate medical professional with respect to the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for an additional left vocal cord paralysis and lost voice as the result of a cricopharyngeal myotomy with diverticulopexy surgery provided by the Muskogee VAMC in January 2011.  If the medical professional deems that an examination is necessary, then schedule the Veteran for an examination.  The claims file and treatment records must be made available to the medical specialist for review, and the report should so indicate.  The reviewing physician should offer an opinion as to following:

a. Whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran sustained additional disability as a result of the January 2011 cricopharyngeal myotomy with diverticulopexy provided by VA. 

b. If the answer is affirmative, whether it is at least as likely as not (i.e., a 50 percent or more probability) that additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or VA's failure to exercise the degree of care that would be expected of a reasonable health care provider. 

c. Whether it is at least as likely as not (i.e., a 50 percent or more probability) that any additional disability was due to an event not reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment or lack of treatment provided.

The medical specialist should clearly explain and discuss the medical principles involved for any opinions expressed. 

3. Upon completion of the foregoing and any other actions deemed necessary, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


